Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 8, prior art of record or most closely prior art fails to disclose, “a first outer loop linking opening between said first outer loop linking end and said first outer loop opposite linking end, wherein said first outer loop portion is positioned around said first inner loop portion so as to form a first module, wherein said first outer loop portion is homothetic to said first inner loop portion, and wherein said first inner loop length is electrically connected to said first outer loop length only through said first module inner connection element and said first module inner opposite connection element so as to form an electrically insulated first module face between said first inner loop portion and said first outer loop portion”. These features reflect the application’s invention and are not taught by the pertinent prior arts Poddar (US 20150303870), Sharawi (US 20140266974) and Lavedas (US 20100001914). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Poddar, Sharawi and Lavedas to include features of amended claim 8.
Dependent claims 9-15 are considered to be allowable by virtue of their dependencies on claim 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAI V TRAN/Primary Examiner, Art Unit 2845